Case 4:19-cv-03425-JST Document 63-3 Filed 10/24/19 Page 1 of 3




            EXHIBIT B
       Case 4:19-cv-03425-JST Document 63-3 Filed 10/24/19 Page 2 of 3




Exhibit B: Materials Relied Upon

  1. Declaration of Eric Lanz, including Exhibits A-C, dated June 14, 2019.

  2. Niantic’s Motion for Preliminary Injunction, dated June 14, 2019.

  3. Declaration of Ryan Hunt, including Exhibits. A1-A7, dated July 31, 2019

  4. Defendants’s Opposition to Plaintiff’s Motion for Preliminary Injunctive Relief, dated

     September 4, 2019.

  5. Secon declaration of Eric Lanz, including Exhibits A-H, dated August 14, 2019.

  6. Plaintiff’s Reply in Support of its Motion for Preliminary Injunctive Relief, dated

     September 11, 2019.

  7. Bob Zeidman. Designing with FPGAs and CPLDs. CMP Books. Lawrence, KS. 2002.

  8. Review of Global++ source code. October 22, 2019.

  9. Apple Inc. class_replaceMethod function documentation.

     https://developer.apple.com/documentation/objectivec/1418677-

     class_replacemethod?language=objc. Retrieved October 21, 2019. Attached as Exhibit C.

  10. Apple Inc. method_exchangeImplementations function documentation.

     https://developer.apple.com/documentation/objectivec/1418769-

     method_exchangeimplementations?language=occ. Retrieved October 21, 2019. Attached
     as Exhibit D.

  11. Matt Nedrich. Yet another article about method swizzling. Atomic Object.

     https://spin.atomicobject.com/2014/12/30/method-swizzling-objective-c. Retrieved

     October 21, 2019. Attached as Exhibit E.

  12. Samuel Défago. Yet another article about method swizzling.

     http://defagos.github.io/yet_another_article_about_method_swizzling. Retrieved October

     21, 2019. Attached as Exhibit F.




CONFIDENTIAL                                                                                  1
       Case 4:19-cv-03425-JST Document 63-3 Filed 10/24/19 Page 3 of 3




  13. Apple Inc. Code Signing Services.

     https://developer.apple.com/documentation/security/code_signing_services. Retrieved

     October 21, 2019. Attached as Exhibit G.

  14. TweakBox Apk Download. iSpoofer POGO – Install Pokemon Go Hack (TweakBox).

     https://tweakbox-download.com/ispoofer-pogo-ios. Retrieved October 22, 2019.

     Attached as Exhibit H.

  15. TweakBox home page. https://www.tweakboxapp.com. Retrieved October 22, 2019.

     Attached as Exhibit I.
  16. iSpoofer for POGO. https://www.ispoofer.com/ispoofer-for-pogo-installation. Retrieved

     October 22, 2019. Attached as Exhibit J.

  17. Pokémon GO Terms of Use. https://www.pokemon.com/us/terms-of-use. Retrieved

     October 22, 2019. Attached as Exhibit K.

  18. Apple Inc. Overview of Dynamic Libraries.

     https://developer.apple.com/library/archive/documentation/DeveloperTools/Conceptual/

     DynamicLibraries/100-Articles/OverviewOfDynamicLibraries.html. Retrieved October

     22, 2019. Attached as Exhibit L.

  19. iSpoofer IPA file contents, downloaded from https://www.ispoofer.com/how-to-install-

     ispoofer-tweaked-app. Retrieved October 23, 2019. Attached as Exhibit M.

  20. TweakBox Pokémon++ IPA file contents. At the direction of counsel, obtained the IPA

     file contents from Ryan Hunt on October 23, 2019.

  21. Google LLC. Get the Google Sign-In SDK for iOS.

     https://developers.google.com/identity/sign-in/ios/sdk. Attached as Exhibit O.




CONFIDENTIAL                                                                                  2
